Title: To Benjamin Franklin from Johann von Gott Nekrep, 12 June 1784
From: Nekrep, Johann von Gott
To: Franklin, Benjamin




Excellency!
Vienna the 12 June 1784

Allow me to send you my most gratefull Thanks, for all the favours and politeness you show’d me at Passy. But how shall I find language to express the emotions of my Heart? When

ever I call to Mind the agreeable hours, I have had the Honour to pass with you, my Heart leaps with inexpressible pleasure. Oh! may heaven restore you Sir, to perfect Health, that you may soon fullfil your promiss, to see your good friends, and all that honour and esteem you.
Vienna is more than ever desirous to see so sage and so able Statesman, and so a philosopher, to know and honour him, according to the faint picture I made of him.
How greatly your Nephews will be rejoiced? whom you intend to bring to Vienna, and to visit Italie, when they see the Honours that are paid to their meritorious Uncle. You have desired me Sir, to send you News, worthy of exciting your Curiosity. I have no other fit for you, than that after a long Journey, having pass’d through Lisll, Ostendes, Brussels, Kölln &c. I arrived safe at Vienna, May the 17tn., where I found a Ballon fifty six feet high, and allmost as wide. When they extended the air in it, according to Montgolfiers Method, it swelled beautifully, but as the weight attach’d to it, was too heavy, he did not mount. I was not present, when it was filled, but I fore told what happend. Now it is enlarged consequently it will mount. More over I must tell you, they have not that Enthousiasm here for Ballons, which reigns at Paris, nor will they contribute Meney for making them.
Pardon my troubling you for the first time with so lang a lettre which I shall not be guilting of again. Permit me only to repeat the assurance of the boundless Esteem, with which I have the Honour to be, with the greatest respects Your Excellencyes Most obeidient humble Servant

J. Nekrep



I take the Liberty to desire you the Description of Camins which you had the Kindness to promise me; my Compliments to your Dear Nephews.

